DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both what appears to be both the entire tire structure and what appears to be just the spoke loops in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 512, α, 518, 575, 600 and 331.  
Each embodiment of the strip of elastomer shown of Fig. 10B should be labeled as a distinct view or drawing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 422 and 424 in paragraph [016].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“parallel reinforcement cords aligned in both a first and second direction opposite the first direction” as set forth in claim 12.
“the second row of spoke loops have a longer strip length than the first row spoke loops” as set forth in claim 15.
“each spoke loop has a side that is oriented in the radial direction” as set forth in claim 17.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note at least the following informalities:
The structure represented by reference character 420 in the embodiment shown in the embodiment of Fig. 8A is distinct from the structure represented by this same reference character in the embodiment of Figs. 1-7.
The structure represented by reference character 400 in the embodiment shown in the embodiment of Fig. 8C is distinct from the structure represented by this same reference character in the embodiment of Figs. 1-7.
Fig. 10B includes three distinct flexible strip embodiments labeled using the same reference character 430.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
It is unclear whether the spoke loop structure 400 includes all of the structure of the non-pneumatic tire (see paragraph [011] which states “The spoke loop structure 400 further includes a radially outer ground engaging tread 200 and shear band 300”) or if the spoke loop structure 400 is separate from the tread and shear band (see paragraph [015] which states “The spoke loop structure 400 functions to carry the load transmitted from the shear layer”).
The description that “FIG. 4 illustrates an exemplary spoke loop structure 400 having four circumferentially aligned sets of loops 420 which are spaced apart in the axial direction” as set forth in paragraph [015] should be corrected because Fig. 3 shows three circumferentially aligned sets of loops 420.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not describe the features of claim 16.
The description in paragraph [016] referring to FIG. 11 (“shown in FIG. 11”) should be corrected because no Fig. 11 has been provided by Applicant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding each of claims 1-18, the preamble “non-pneumatic tire” renders the claims indefinite because the claims include structure (wheel in claim 1, partitions in claim 2, compartment in claims 3 and 4, pins in claim 5, etc…) in addition to tire structure.  As such, it is unclear whether Applicant’s claimed invention is directed to a non-pneumatic tire or to a non-pneumatic tire and wheel assembly.
	Regarding claim 1, the limitation “a spoke loop structure forming an annular ring, and further including a ground contacting tread portion and a shear band” renders the claim indefinite because it is unclear whether the tread and shear band are components of the spoke loop structure or if they are separate therefrom and merely components of the non-pneumatic tire.
	Regarding claim 3, there is insufficient antecedent basis for “each spoke loop”.  Such limitation should be either -- each loop -- or -- each flexible loop -- to be consistent with the terminology used in claim 1.
	Regarding claim 4, there is insufficient antecedent basis for “the spoke loop”.  Such limitation should be either – a respective loop -- or -- a respective flexible loop -- for clarity and to be consistent with the terminology used in claim 1.
	Regarding claim 6, there is insufficient antecedent basis for “each spoke loop” and “the axial thickness of the nonpneumatic tire”.  The limitation “each spoke loop” should be either -- each loop -- or -- each flexible loop -- to be consistent with the terminology used in claim 1.
	Regarding claim 7, there is insufficient antecedent basis for “the thickness of the spoke loop” and “the axial width of the loop”.  Further, it is unclear whether “the spoke loop” refers to each spoke loop of the plurality of flexible loops.
	Regarding claim 9, there is insufficient antecedent basis for “each spoke loop”.  Such limitation should be either -- each loop -- or -- each flexible loop -- to be consistent with the terminology used in claim 1.
	Regarding claim 12, there is insufficient antecedent basis for “each spoke loop”.  Such limitation should be either -- each loop -- or -- each flexible loop -- to be consistent with the terminology used in claim 1.  Further, the limitation “a plurality of parallel reinforcement cords aligned in both a first and second direction opposite the first direction” renders the claim indefinite because it is unclear how the same cords can be aligned in two opposite directions.  As best understood from the right-side view of Fig. 10B, a first group of parallel reinforcement cords are aligned in a first direction while a second group of parallel reinforcement cords are aligned in a second direction opposite the first direction.
	Regarding claim 13, the limitation “a second row” in line 1 renders the claim indefinite because a first row of spoke loops was not previously set forth.  Further, there is insufficient antecedent basis for “the first row”.
	Regarding claim 14, there is insufficient antecedent basis for “the first row of spoke loops”.  Further, the limitation “spoke loops” should be either -- loops -- or -- flexible loops -- to be consistent with the terminology used in claim 1.
	Regarding claim 15, there is insufficient antecedent basis for “the second row spoke loops” and “the first row of spoke loops”.  Further, the limitation “spoke loops” should be either -- loops -- or -- flexible loops -- to be consistent with the terminology used in claim 1.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 7-11, 14 and 18, as best understood in light of the numerous 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik et al. (US 2019/126673 A1; hereinafter “Celik”).
	Celik discloses a non-pneumatic tire 300 comprising: a spoke loop structure 310 forming an annular ring (unlabeled, but shown in Fig. 12), and further including a ground contacting tread portion (paragraph [0040]) and a shear band 343, wherein the spoke loop structure has a plurality of flexible loops 315 extending inward from the shear band (paragraph [0044]; Fig. 12), wherein each loop is formed from a strip of elastomeric material (paragraph [0044]), and wherein each loop is connected to a wheel (Figs. 13 and 14), wherein the wheel has at least two circumferential partitions 220, 270, wherein each spoke loop is received in a compartment formed between two adjacent partitions (paragraph [0049]; Figs. 13-15), wherein the compartment prevents axial movement of the spoke loop (paragraph [0049]; Figs. 13-15), wherein a pin 240 is received in each flexible loop, and wherein the pin has a first end and a second end, wherein the first and second ends are mounted to the wheel (paragraph [0049]; Figs. 13 and 14), wherein the thickness of the spoke loop is less than the axial width of the loop (Figs. 13-15), wherein the plurality of spoke loops are aligned circumferentially (Fig. 12), wherein each spoke loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords (paragraph [0044]), wherein the reinforcement cords are aligned with a longitudinal axis of the strip of elastomer (paragraph [0044]), wherein the reinforcement cords are angled with respect to a longitudinal axis of the strip of elastomer in the range of 0 to 45 degrees (paragraph [0044]), wherein the first row of spoke loops are pretensioned (paragraph [0049]), and wherein each spoke loop has a side that is not oriented in the radial direction (paragraph [0044]; Fig. 12).

9.	Claims 1, 2, 6-8 and 14, as best understood in light of the numerous 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivers et al. (US 2019/0047328 A1; hereinafter “Rivers”).
	Rivers discloses a non-pneumatic tire comprising: a spoke loop structure (16, 30, 36) forming an annular ring 42, and further including a ground contacting tread portion 60 and a shear band (12, 18, 32, 38), wherein the spoke loop structure has a plurality of flexible loops 40 extending inward from the shear band (Fig. 2), wherein each loop is formed from a strip of elastomeric material (paragraph [0031]), and wherein each loop is connected to a wheel (Figs. 2 and 14), wherein the wheel has at least two circumferential partitions (unlabeled circumferentially aligned slots in wheel 20), wherein each spoke loop has an axial thickness less than the axial thickness of the nonpneumatic tire (Fig. 2), wherein the thickness of the spoke loop is less than the axial width of the loop (Figs. 2 and 11), and wherein the plurality of spoke loops are aligned circumferentially (Fig. 2).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Celik in view of Costlow et al. (US 2018/0170107 A1; hereinafter “Costlow”).
	Although Celik discloses each spoke loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords, as noted above, and further teaches more than one layer of reinforcement cords can be used (paragraph [0044], Celik fails to expressly disclose the plurality of reinforcement cords being aligned in both a first and second direction opposite the first direction.
	Costlow, however, teaches a non-pneumatic tire in which the spokes can include a plurality of reinforcement cords 330b being aligned in both a first and second direction opposite the first direction (Fig. 4B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Celik so that its loop includes a plurality of reinforcement cords aligned in both a first and second direction opposite the first direction, such as taught by Costlow, as a well-known alternative reinforcing arrangement that would provide predictable results for increasing the rigidity of the loops in a balanced manner.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Celik.
	Although Rivers further discloses a second row of spoke loops aligned in the circumferential direction (Fig. 2 shows three rows of spoke loops), Rivers fails to expressly disclose its spoke loops being reinforced with reinforcement cords.
	As noted above, Celik teaches reinforcing spoke loops with reinforcement cords (paragraph [0044]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Rivers by forming each of its spoke loops with reinforcement cords to improve the rigidity of the spoke loops.  Further, such as modification would necessarily result in the reinforcement cords of the second row being different than the first row because the spoke loops of second row are separately formed from the spoke loops of the first row as evident from at least Fig. 2.

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Celik, as applied to claim 13 above, and further in view of Kim et al. (KR 20130063254 A; hereinafter “Kim”).
	Rivers, as modified by Celik, fails to expressly disclose the second row of spoke loops having a longer strip length than the first row of spoke loops.  
	Kim, however, teaches a non-pneumatic tire in which the spokes 311 of the first row at 11 can have a longer strip length (length y1 shown in Fig. 1) than a strip length (length y2 shown in Fig. 1) of spokes 321 of a first row at 12.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Rivers, as modified by Celik, so that the second row of spokes or loops have a longer strip length than the first row of spokes or loops, such as taught by Kim, to help reduce noise generated during the use of the tire.

15.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Celik.
	Although Celik appears to show its spoke loops having a side that is oriented substantially in the radial direction in Fig. 11 and teaches that its spoke loops “may be curved inwardly or outwardly for mitigating or enhancing buckling of the spokes” (paragraph [0044]), Celik fails to expressly disclose the claimed orientations of the spokes.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed a side of the spoke loop to be at angle with respect to the radial direction ranges from 2 to 15 degrees or in the radial direction based upon the arrangement and configuration of the non-pneumatic tire including the number, dimensions and materials of spoke loops and the intended use of the tire so that the spoke loops exhibit desired buckling properties.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617